Fullerton, J.
On December 1, 1913, the board of county commissioners of Grant county entered an order declaring certain territory situated in that county duly organized as an irrigation district, under the name and style of Quincy Valley Irrigation District. The district was organized pursuant to the provisions of Chapter VII of Title XLVIII of Rem. & Bal. Code, and the acts amendatory thereof. Thereafter a board of directors of such district was elected, which *436board, on December 10, 1913, determined by resolution that, for the purpose of constructing necessary irrigating canals and works and acquiring the necessary property and right of way therefor and otherwise carrying out the purposes of the organization, it was necessary to raise money, estimating and determining the amount necessary to be raised at $160,-000. To that end, the board called a special election to be held in the district on a date named for the purpose of submitting to the electors of the district the question whether or not bonds of the district in that amount should be issued. An election was held pursuant to the call, at which the required number of electors voted in favor of issuing such bonds. The directors afterwards canvassed the vote, and finding that a majority favored the issuance of bonds, entered an order on the minutes of the board declaring the result of the election to be in favor of the issuance of such bonds.
Thereafter, and on January 13, 1914, the board of directors of the district commenced a special proceeding in the superior court of Grant county, under the provisions of §§ 6489-6494 of the act before cited, for the purpose of having the sufficiency of the proceedings had in the formation of the district and in the issuance of bonds “judicially examined, approved, and confirmed.” The petition filed by the directors for such purpose set forth the entire proceedings in substantial detail, and particularly set forth the facts showing the proceedings had for the issuance of the bonds, and prayed that the court fix a time and place for hearing the same, direct that notice thereof be given as required by law, and that at such hearing the proceeding be judicially examined, approved, and confirmed.
At the time the petition was filed, the court fixed a day for the hearing thereof and directed that notice be given in the manner and for the time required by the statute. Notice was so given, and on the day appointed for the hearing, the appellant E. M. Scott appeared and demurred to the petition on the ground that it did not state facts sufficient to con*437stitute a cause of action, or facts sufficient to warrant the relief sought for in the petition. His demurrer was overruled by the court, whereupon he refused to plead further. The court thereupon entered judgment against him to the effect that he take nothing by his demurrer. Certain other property owners in the district also appeared, and by answer set forth that lands owned by them which had been included in the boundaries of the district were not capable of being irrigated by the same system of works applicable to the other lands of the district, as such lands lay above the common level of the gravity system of irrigation the directors of the district purposed to install. The court thereupon entered upon an inquiry into the proceedings, and finding that the allegations of the answering defendants were true, ordered the tract described stricken from the boundaries of the district. The court then inquired into the proceedings had with reference to the organization of the district, and with reference to the proposed issuance of bonds, and finding that such proceedings were had in accordance with the statute, entered a decree approving and confirming the same. From the decree, Scott appeals.
The first contention of the appellant, if we correctly gather it from his argument, is that the bond issue is too large, and that the special tax which it will be necessary to levy, in order to pay the accuring interest and principal upon the bonds, will confiscate his property. But we think the record is not sufficiently complete to enable us to determine this question. Had the appellant answered the petition and made the matter an issue, it is possible that, under the provisions of § 6493 of Rem. & Bal. Code (P. C. 271 § 155), he could have had it inquired into by the court. But he rested on the record as made by the petitioners, and this record shows that the board of directors of the district in their estimate, and the electors approving the estimate, determined that the sums proposed to be raised were reasonable and did not exceed the requirements of the district. Because of want of al*438legation and evidence to the contrary, this was conclusive upon the trial court, and of course conclusive here.
He next contends that the petition filed in the superior court is fatally defective because it does not in itself contain a description of the boundaries of the irrigation district. But while the petition did not set forth the description, it contained a direct reference to the order of the board of county commissioners in which the description is found. This we think sufficient. It would, no doubt, conduce to convenience as a matter of reference for the petition to contain a description of the boundaries of the district, but the petition is not indefinite or uncertain because of the omission. It is a rule of logic, as well as a maxim of equity, that “that is certain which can be made certain,” and no difficulty arises from an attempt to make certain the boundaries to which the petition refers.
The petition as filed, after reciting certain of the proceedings had by the board of county commissioners in the formation of the district, further recites “and notices of the said election were posted in three public places in each election precinct in Quincy Valley Irrigation District, a convenient number of which election precincts had been established and confirmed by the board of county commissioners of Grant county in their order of November 3, 1913, which is filed with the county auditor of Grant county.” It is urged that this is not a sufficient allegation of the establishment of such precincts by the board of county commissioners to permit the introduction of proof of the fact at the hearing before the superior court, and that the petition is fatally defective because of a want of a sufficient allegation in this respect. But while the petition may have been subject to a motion to make it more definite and certain for want of a more positive allegation in this regard, it is clearly sufficient as against a general demurrer.
It is objected, also, that the petition is fatally defective in that it fails to allege that the estimate of the amount of *439money necessary to be raised to carry into effect the enterprise, made by the board of directors of the district, was made on the advice and with the assistance of a competent engineer. The statute, however, while it does not forbid the taking of such advice by the directors, does not specifically require it. The requirement is that the board of directors shall make the estimate, and when they in good faith make such an estimate, and their estimate is approved by the qualified electors of the district, all is done that is necessary to constitute a compliance with the statute. Hanson v. Kittitas Reclamation District, 75 Wash. 297, 134 Pac. 1083.
The petition for the organization of the irrigating district was presented and heard at a special meeting of the board of county commissioners of Grant county, called especially for that purpose. The statute as it was originally enacted required a petition for the organization of an irrigating district to be presented at a regular meeting of such board (Rem. & Bal. Code, § 6417; P. C. 271 § 3). By the act of March 22, 1913, (Laws 1913, p. 558; 3 Rem. & Bal. Code, § 6417), the statute was amended in this particular, and the board of county commissioners in the present instance acted under the amended act. The appellant concedes their action was regular, if the amendment is valid, but he insists that the amendment is invalid for want of a sufficient title. The act is entitled: “An act relating to the organization and government of irrigation districts, and amending sections” etc., enumerating certain sections of Remington and Ballinger’s Code. But, without following the argument of the appellant, we are clear that the title is sufficient, under the rule of the cases of State v. Scott, 32 Wash. 279, 73 Pac. 365, and Whitfield v. Davies, 78 Wash. 256, 138 Pac. 883.
Other objections are made to the proceedings, but we do not find that they merit special consideration. The record shows that the proceedings had with reference to the formation of the district, and the subsequent proceedings with ref*440erence to the issuance of bonds, are in substantial accord with the statute, and we find no reason to disturb the decree of the trial court. The decree will therefore stand affirmed.
Crow, C. J., Parker, Mount, and Morris, JJ., concur.